DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 22 February 2021.
The amendment filed 22 February 2021 does not place the application in condition for allowance.
Status of Claims
Claim 1 was amended in the amendment filed 22 February 2021.
Claim 38 was added in the amendment filed 22 February 2021.
Claim 4 is withdrawn from consideration.
Claims 1, 6, 11-13, 22, 25, 27-28, 30-33, and 35-38 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6, 11-13, 22, 25, 27-28, 32-33, 35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidman et al. (US PG Publication 2009/0139568 A1; hereinafter “Weidman”) in view of Fork et al. (US PG Publication 2007/0107773 A1; hereinafter “Fork”), You (US PG Publication 2011/0253209 A1; hereinafter “You”), and Hishida (US PG Publication 2009/0056804 A1; hereinafter “Hishida”).
Regarding claim 1, Weidman teaches a solar cell (abstract and Figs. 1-3 and 11) comprising: 
a substrate containing impurities of a first conductive type (substrate 110 including p-type base region 101; paragraph 0034); 
an emitter region positioned at a first surface of the substrate (n-type emitter region 102 shown on upper surface of substrate 110 in Figs. 1-3; paragraph 0034), the emitter region containing impurities of a second conductive type opposite the first conductive type (emitter 
a first dielectric layer positioned on the emitter region (anti-reflection coating layer 111 formed of a dielectric material shown on the emitter region 102 in Figs. 1-3; paragraph 0035); 
a plurality of first finger electrodes (contact structure 108, including metal lines 109A in Fig. 1B-C) including a seed layer (contact layer 104; paragraphs 0047, 0049, 0054-0055, and 0057) which is directly contacted to the emitter region through a plurality of openings of the first dielectric layer (Figs. 1B, 2I), and a conductive metal plating layer (conducting layer 105/immersion coating 107; paragraph 0048 and 0054-0055 and Fig. 2I) directly formed on the seed layer (Figs. 1B, 2I), and extended in a first direction (see extension in a first direction of 109A in Figs. 1C and 11); 
a first bus electrode (bus bars 109B; paragraphs 0035 and 0074) formed on the first dielectric layer (Figs. 1B-C and 11) in a second direction crossing the plurality of first finger electrodes (see Figs. 1C and 11 showing the extension direction of the bus bar 109B in a second direction that cross the finger electrode 109A) and connected to the plurality of first finger electrodes (Figs. 1C and 11; paragraph 0035, 0048, and 0074); and 
a second electrode which is positioned on a second surface of the substrate and is connected to the substrate (back contact 106; paragraph 0035), 
wherein the first bus electrode is not in direct contact with the emitter region (see intervening structure between the bus structure and the emitter region 102 in Figs. 1-3 and 11), 
wherein the first dielectric layer is interposed between the first bus electrode and the emitter region (Figs. 1-3 and 11), 

wherein the plurality of first finger electrodes are multi-layered and the first bus electrode is single-layered (see bus corresponding to 109B and fingers including 104 and 105/107, corresponding to multiple layers; Figs. 1-3 and 11), 
wherein a plurality of remainder layers of the first dielectric layer are interposed between the emitter region and the conductive metal plating layer to avoid direct contact of the emitter region and the conductive metal plating layer (see e.g. interior portions of layer 111 between adjacent contact structure 108 in Fig. 1B. The three interior portions are interpreted to correspond to the claimed “plurality of remainder layers of the first dielectric layer”. Additionally see Fig. 2I showing the conductive metal playing layer 105/107 extending onto the adjacent portions of 111, corresponding to the plurality of remainder layers, and thus the remainder layers are positioned between the underlying emitter region 102 and the conductive metal playing of 105/107 as claimed), are the same as a material of the first dielectric layer (remainder layers are formed from the dielectric layer 111 and thus are the same material; Fig. 1B), and the plurality of remainder layers and the seed layer are covered over by the conductive metal plating layer (see remainder layers and seed layer 104 covered by the conductive metal plating layer 105/107, broadly recited; Fig. 2I and 1B), and 
wherein the seed layer is disposed between the first dielectric layer and plurality of remainder layers (see seed layer forming the bottom most portion of 108 in Fig. 1B and thus between the outlying first dielectric layer 111 and the interior remainder layers in fig. 1B), and 
Weidman further teaches a first part of the conductive metal plating layer is in direct contact with the seed layer (see direct contact of plating layer 105/107 and seed layer 104 in Fig. 2I), and a third part in direct contact with the first dielectric layer (see direct contact of plating layer, i.e. 105/107, with the dielectric layer 111 in Fig. 2I). However, Weidman is silent to the conductive metal plating layer having a second part in direct contact with the plurality of remaining layers.
Fork teaches metallization structures on solar cells (abstract and Figs. 7-10). Fork teaches a passivation layer (215) is formed on the surface of the solar cell, and subsequently openings (217) through the passivation layer are formed (paragraph 0054). Fork teaches a seed layer of nickel silicide (218) is formed into the holes, and then subsequently a metal layer (219U/L) is formed onto the seed layer, connecting the holes/plugs to form the conductive gridlines, which correspond to the finger electrodes (paragraph 0063). Fork teaches the metal layer (219U/L) is formed contacting both the multiple portions of the passivation layer (i.e. remainder layers in Figs. 8 and 10 and paragraph 0072) and the seed layer. Fork teaches that this manufacturing method reduces issues of thermal expansion mismatch between elements in the cell, which can cause warping of the solar cell and the solar cell can remain non-warped (paragraphs 0086-0089).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Weidman and include an analogous finger/metallization structure to that of Fork, including openings formed in the dielectric layer with the seed layer 
However, modified Weidman is silent to the emitter region including a lightly doped emitter region and a heavily doped emitter region having a sheet resistance less than a sheet resistance of the lightly doped emitter region. 
You teaches solar cells (abstract). You teaches the emitter region (302) of the solar cell is formed to include a heavily doped region (302b) and a lightly doped region (302a), where the heavily doped emitter region is formed underneath the electrode structures (305a) and the lightly doped emitter region is formed between the adjacent heavily doped emitter regions, i.e. also between adjacent electrode structures (see Fig. 2; paragraphs 0046-0047, 0052). You additionally teaches the heavily doped emitter region has a lower sheet resistance than the lightly doped emitter region (paragraph 0047). You teaches this configuration of direct contact between the finger electrodes and the heavily doped emitter regions improves the contact power between the two, and thus increases the transmission efficiency of the electrons and improves the efficiency of the solar cell (paragraph 0063).

The only remaining difference between the prior art and the claimed invention is the first bus electrode including electrically conductive metal particles and a thermosetting resin, wherein the electrically conductive metal particles of the first bus electrode are silver (Ag).
Hishida teaches solar cells (abstract). Hishida teaches bus bar electrodes can be made of a silver paste that includes silver particles in an epoxy-based thermosetting resin (paragraph 0075).

Regarding claim 6, modified Weidman teaches the solar cell of claim 1, and further teaches the first bus electrode lacks a metal layer recrystallized at an interface between the first bus electrode and the emitter region (see paragraph 0072 teaching the bus is soldered to the contact structure 108, and thus does not include a recrystallized metal layer at the interface between the bus and the emitter as claimed; paragraph 0072). 
Regarding claim 11, modified Weidman further teaches the second electrode includes a second finger electrode positioned in the first direction and a second bus electrode positioned in the second direction crossing the first direction (see Fig. 1C and 11 showing second bus electrode 109B and multiple finger electrodes 109A, each positioned in the requisite directions)s.  
Regarding claim 12, modified Weidman teaches the solar cell of claim 11, and further teaches the second finger electrode includes a seed layer and a conductive metal layer formed on the seed layer (second finger electrode includes 108, with identical seed layer 104 and conductive metal layer 105/107 as claimed).  
Regarding claim 13, modified Weidman teaches the solar cell of claim 11; as modified Weidman teaches it would have been obvious to use the silver electrically conductive particles 
Regarding claim 22, modified Weidman further teaches the plurality of remainder layers contact the seed layer (see Figs. 1B and 2I where remainder layers contact structure 108, including seed layer 104), the heavily doped emitter region and the lightly doped emitter region (see Fig. 1B and modification above), and BIRCH, STEWART, KOLASCH & BIRCH, LLPwherein the plurality of remainder layers separate portions of the seed layer (see remainder layers separating individual elements 108 in Fig. 1B, thus separating adjacent seed layers 104 present in 108 as claimed).  
Regarding claim 25, modified Weidman further teaches the first bus electrode is electrically and physically connected to the plurality of first finger electrodes at a position crossing the plurality of first finger electrodes (Fig. 1C and 11; paragraphs 0035 and 0074).  
Regarding claim 27, modified Weidman further teaches the seed layer includes a plurality of seed parts at each first finger electrode (seed layer 104 is deposited as a nickel layer and then subsequently annealed to form a nickel-silicide layer at the interface; paragraphs 0047, 0049, 0052-0055 and 0057. As the process of annealing processes most at the interface and decreases further away from the interface, there necessarily exists degrees of silicon bonding to the nickel, where the uppermost portion remains predominantly nickel, and the lowermost is nickel silicide, thus corresponding to a plurality of parts as claimed), and wherein the heavily doped emitter region respectively contacts one of the plurality of seed parts of the seed layer at each first finger electrode (see contact of heavily doped emitter region of modified Weidman above, which is present under the contact structure 108 and thus contacts the lowermost layer of 104; Fig. 2I). 

Regarding claim 32, modified Weidman teaches the solar cell of claim 22, and further teaches the conductive metal plating layer is in contact with the plurality of remainder layers at the lightly doped emitter region where the plurality of remainder layers are positioned (see contact at interface between 107 and remainder layers 111 where the lightly doped emitter region is formed in modified Weidman; see Fig. 1B).  
Regarding claim 33, modified Weidman further teaches the lightly doped emitter region is interposed between adjacent heavily doped emitter regions under one first finger electrode (see Weidman Fig. 1B showing the lightly doped emitter region disposed between the heavily doped emitter regions under the first finger electrode 108 as claimed).  
Regarding claim 35, modified Weidman further teaches the seed layer is formed at the plurality of opengings (see Figs. 1B and 2I), and 
wherein the conductive metal plating layer covers the seed layer and the plurality of remainder layers (Figs. 1B and 2I).  
Regarding claim 37, modified Weidman further teaches the seed layer is disposed between the first dielectric layer and the plurality of remainder layers in the second direction (Fig. 1B and 2I), and between the heavily doped emitter region and the conductive metal plating layer in a third direction that intersects the second direction (Figs. 1B and 2I where third direction is the thickness direction of the device).
.
Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidman in view of Fork, You, and Hishida as applied to claim 1 above, and further in view of Aoyagai et al. (US PG Publication 2011/0315937 A1; hereinafter “Aoyagi”).
Regarding claim 30, modified Weidman teaches the solar cell of claim 1, the limitations of which are set forth above. However, modified Weidman is silent to the electrically conductive metal particles include first metal particles having a first diameter and second metal particles having a second diameter, and wherein the second diameter is greater than the first diameter.
Aoyagi teaches solar cells with conductive metal pastes for electrodes (Figs. 6A-C, abstract, paragraphs 0037 and 0093). Aoygai teaches the conductive paste includes silver metal particles, including a first group of particles of 0.5-1.5 µm (paragraphs 0023, 0035, and 0128) and a second group of particles with a size range of 1.5-8 µm (paragraph 0023). Aoyagi teaches the different average particle sizes results in lower electrical resistivity (Fig. 4; paragraphs 0133-0134).
The devices of modified Weidman and Aoyagi are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 31, modified Weidman teaches the solar cell of claim 30. Modified Weidman further teaches the first diameter is equal to or less than about 1 µm (see first group above; Aoyagi paragraphs 0023, 0035 and 0128), and wherein the second diameter is greater than about 1 µm, and equal to or less than about 10 µm (see second group above; Aoyagi paragraph 0023; see MPEP 2144.05 I.).
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidman in view of Fork, You, and Hishida as applied to claim 22 above, and further in view of Kim et al. (US PG Publication 2011/0126877 A1; hereinafter “Kim”).
Regarding claim 36, modified Weidman teaches the solar cell of claim 22, the limitations of which are set forth above. However, modified Weidman is silent to the heavily doped emitter region includes first and second heavily doped emitter regions having different thicknesses.  
Kim teaches solar cells (abstract; Fig. 16). Kim teaches an emitter structure with a higher density doping region (121) and lower density doping regions (122; paragraph 202 and Fig. 16). Kim further teaches the bottom surfaces of the higher and lower density doping regions (121, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Weidman and include a textured bottom surface to the heavily and lightly doped emitter regions in order to increase absorption of light, reduce light reflectivity, and improve the efficiency of the solar cell as taught above by Kim. The modification would necessarily result in the heavily doped emitter regions having different thicknesses by virtue of the textured surfaces, thus resulting in the first and second heavily doped emitter regions having different thicknesses, as claimed.
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendments. Modified Weidman as set forth above teaches the features of amended claim 1.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726